United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   September 3, 2020

                                          Before

                    ILANA DIAMOND ROVNER, Circuit Judge

                    DAVID F. HAMILTON, Circuit Judge

                    AMY C. BARRETT, Circuit Judge

No. 19-1999

YEISON MEZA MORALES,                           Petition for Review of an Order of the
                            Petitioner,        Board of Immigration Appeals.

      v.                                       No. A216-222-551

WILLIAM P. BARR, Attorney General
of the United States,
                       Respondent.

                                          ORDER


      Petitioner filed a petition for partial panel rehearing on August 10, 2020. All
members of the original panel have voted to deny rehearing and to issue an amended
opinion. The court’s opinion dated June 26, 2020 is amended by the attached opinion,
which includes a change to page 13.

      Accordingly, IT IS ORDERED that the petition for rehearing is DENIED.